Case 3:13-cv-00262-BJD-JRK Document 154 Filed 05/10/19 Page 1 of 4 PageID 1611




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 JAMES MELVIN CRAMER,
      Plaintiff,

 v.                                                 Case No.: 3:13-cv-262-BJD-JRK
 DR. PAGE A. SMITH &
 Dr. J. JORGE-CARABALLO,
         Defendants.
                                            /


       RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
                               JUDGMENT

       Defendant Smith and Carraballo, through undersigned counsel,

 respond in opposition to Plaintiff’s motion for summary judgment (148) and

 state the following:

       1.        Pursuant to Fed. R. Civ. P. 10, Defendants incorporate herein

 (Doc. 153 ), Defendants’ Motion for Summary Judgment and its exhibits.

 (153-1- 16 ).

       2.        Plaintiff alleges that the decisions Defendants made to treat him

 with the antibiotic Gentamicin and failing to test his blood for toxicity violated his

 Eighth Amendment right and amounted to medical deliberate indifference. (Doc.

 148). Plaintiff also alleges that he was not fully informed regarding this risk of the

 drug Gentamicin. (148 at 3-7).

                                           1
Case 3:13-cv-00262-BJD-JRK Document 154 Filed 05/10/19 Page 2 of 4 PageID 1612




       3.     As stated in Defendants’ Motion for Summary, Defendants were

 treating Plaintiff for potentially deadly bacteria, MRSA, the risks of treatment

 were explained to Plaintiff, and the treatment was necessary to save Plaintiff’s

 life. (Doc. 153, p4)

       4.     Plaintiff alleges that both Defendants knew that to avoid or minimize

 those risks required regular and periodic monitoring of blood drug levels and

 kidney functioning and that for over 35 days Defendants ordered no such tests.

 (Doc. 148, p2). Defendants were aware that blood test were should have been

 ordered to test for toxicity; however, since Plaintiff’s blood was being tested,

 neither made the connection that his blood was not being tested for toxicity.

 (Doc. 153-1-2) Defendants did not refused to test Plaintiff because of cost or

 indifference. (Id) Defendants were, again, not aware that Plaintiff’s blood was

 not being tested for toxicity.(Id.)

      5.      Plaintiff alleges that Defendants outlined in general terms that he

would be receiving the antibiotic treatment, that there were risks involved and

that Dr. Smith did not reveal the specific nature of the risks nor did he disclose

what monitoring measures or actions he would take to prevent potential

problems. (Doc. 148, p6-7) However, in the first complaint Plaintiff filed related

to this case, Plaintiff states that the dangers of the drug were explained to him.

                                         2
Case 3:13-cv-00262-BJD-JRK Document 154 Filed 05/10/19 Page 3 of 4 PageID 1613




(Doc. 153-15,p7).

       6.     Defendants were treating Plaintiff in order to save his life from life-

threatening bacteria, without which Plaintiff would have died. (Doc. 153, p 12-

18).

       7.     When Defendant realized that Plaintiff’s blood was not being tested,

a test was ordered, and when Plaintiff failed to respond to treatment, he was sent

to an outside hospital. (Doc. 153).

       8.     Defendants’ actions were not deliberately indifferent, and to second

 guess the course of treatment, in hindsight, which can be 20/20, would be

 contrary to the Court’s statement in Estelle that:

       [A] complaint that a physician has been negligent in diagnosing or treating
       medical condition does not state a valid claim of medical mistreatment
       under the Eighth Amendment. Medical malpractice does not become a
       constitutional violation merely because the victim is a prisoner. In order to
       state a cognizable claim, a prisoner must allege acts or omissions
       sufficiently harmful to evidence deliberate indifference to serious medical
       needs. It is only such indifference that can offend “evolving standards of
       decency” in violation of the Eighth Amendment. Estelle v. Gamble, 429 U.S.
       97, 106, 97 S. Ct. 285, 292, 50 L. Ed. 2d 251 (1976).

       9.     It is doubtful that any reasonable juror would find the decision to

use Gentamicin to save Plaintiff’s life and failing to recognize that while Plaintiff’s

blood was being tested, it was not being tested for toxicity, shocking to their sense

of decency.

                                           3
Case 3:13-cv-00262-BJD-JRK Document 154 Filed 05/10/19 Page 4 of 4 PageID 1614




                                      CONCLUSION


        For the aforementioned reasons, Defendants request that the

 Court deny Plaintiff’s Motion for Summary Judgment.



                                                  Respectfully submitted,

                                                  ASHLEY MOODY
                                                  ATTORNEY GENERAL

                                                  /S/Shirley Wilson Durham
                                                  Shirley Wilson Durham
                                                  Senior Assistant Attorney General
                                                  Florida Bar No. 0993204
                                                  Office of the Attorney General
                                                  The Capitol PL-01
                                                  Tallahassee, Florida 32399-1050
                                                  Telephone: (904) 348-2724 x216
                                                  Facsimile: (904) 858-6983
                                                  Shirley.durham@myfloridalegal.com

                                   CERTIFICATE OF SERVICE


              This is to certify that a true and correct copy of this Response has been sent

by US Mail this 10th day of May 2019 to:

Jeffrey H. Klink, P.A.
8916 South Mobley RD
Tampa, FL 33626-1509

                                                         /S/Shirley Wilson Durham
                                                         Shirley Wilson Durham
                                                         Senior Assistant Attorney General

                                              4
